Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In claim 1, line 8, after, “between the”, delete [receptacle.], insert - - receptacles. - -
In claim 1, line 14, after, “or more”, delete [receptacle.], insert - - receptacles. - -
In claim 4, line 1, after, “includes”, insert - - :  - -
In claim 6, line 2, after “request”, insert - - , - - 
In claim 11, line 2, after, “having”, insert - - : - - 
In claim 11, line 5, before, “plurality”, delete [a], insert - - the - - 
In claim 13, line 1, after, “comprising”, insert - - : - - 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Relative to claim 1, the prior art does not disclose:  
An object storage and retrieval system, the system comprising:

a plurality of storage towers configured to store and dispense a plurality of physical objects, each of the plurality of storage towers having an octagonal prism-shaped housing and including:
a shelving unit disposed within the housing,
one or more receptacles defining one or more openings in the housing, 
a loader disposed within the housing, 
the loader is configured to transfer the physical objects between the receptacles and shelves of the shelving unit, 
an intermediate transport apparatus disposed external to the plurality of storage towers and positioned between two or more of the plurality of storage towers, 
the intermediate transport apparatus is configured to align with at least one of the one or more receptacles of each of the two or more of the plurality of storage towers,
the intermediate transport apparatus transfers the one or more of the physical objects between the two or more towers via the at least one of the one or more receptacles, as claimed.

Relative to claim 11, the prior art does not disclose: 
An object storage and retrieval method, the method comprising:
storing and dispensing a plurality of physical objects via each storage tower of a plurality of storage towers, 

transferring, via a loader disposed in the housing of each storage tower of a plurality of storage towers, one or more of the physical objects between the receptacles and shelves of the shelving unit;
aligning, via an intermediate transport apparatus disposed external to the plurality of storage towers and positioned between two or more of the plurality of storage towers, with at least one of the one or more receptacles of each of the two or more of the plurality of storage towers; and
transferring the physical objects between the two or more towers via the at least one of the one or more receptacle with the intermediate transport apparatus, as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOLANDA RENEE CUMBESS whose telephone number is (571)270-5527.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.